Name: Commission Regulation (EEC) No 1863/88 of 30 June 1988 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors, and Regulation (EEC) No 745/87 derogating therefrom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 166/23 COMMISSION REGULATION (EEC) No 1863/88 of 30 June 1988 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors, and Regulation (EEC) No 745/87 derogating therefrom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 0, whereas it appears that the method currently in force should be maintained until the appropriate results have been achieved ; Whereas a precise definition of the product classified under codes 3505 and 3809 of the combined nomenclature together with the methods required to determine the composition of these products have not yet been established ; whereas the definition provided by Commission Regulation (EEC) No 745/87 of 16 March 1987 derogating from Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds . in the cereals and rice sectors (8), as last amended by Regulation (EEC) No 3924/87 (') should be extended until the necessary precisions have been achieved ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3990/87 (4), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors ^, and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 2169/86 (6), as last amended by Regulation (EEC) No 190/88 Q, provides for the production refund per tonne of basic starch to be calculated on the basis of the difference between the intervention price for maize and the average of the cif prices used for the calculation of the import levy for maize ; whereas, following the modification of the intervention system and the subsequent change in market conditions it is appropriate to calculate the production refund on the basis of the difference between the buying-in price for maize and the average of the cif prices ; Article 1 Regulation (EEC) No 2169/86 is hereby amended as follows : 1 . in the first line of Article 2 (2) (i), 'intervention price* is replaced by 'buying-in price' ; 2. in Article 5 (4), second paragraph, seventh line, 'intervention price' is replaced by 'buying-in price' ; 3 . Annex II is replaced by the Annex to this Regulation . Whereas Regulation (EEC) No 2169/86 gives a method to be used for the determination of the degree of purity of the starch ; whereas, however, it is provided that the 'modified Ewers polarimetric method' can be used during a transitional period until 30 June 1988 ; whereas the method to be used remians to be precisely defined and certain improvements are still needed to ensure that this method is applied uniformly across the Community ; Article 2 In the first line of Article 1 of Regulation (EEC) No 745/87, 'until 30 June 1988' is hereby deleted. Article 3 This Regulation shall enter into force on 1 July 1988 . (') OJ NO L 281 , 1 . 11 . 19 / .S , p. 1 . (2) OJ No L 110, 29. 4. 1988 , p. 7 . (3) OJ No L 166, 25. 6 . 1976, p. 3 . (&lt;) OJ No L 377, 31 . 12. 1987, p. 15.Is) OJ No L 94, 9 . 4. 1986, p. 6 . ( «) OJ No L 189, 11 . 7. 1986, p. 12. o OJ No L 19, 23 . 1 . 1988, p. 31 . ( «) OJ No L 75, 17. 3 . 1987, p. 15 . 0 OJ No L 369, 29. 12. 1987, p . 25 . 1 . 7 . 88No L 166/24 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX ANNEX II The purity leyel of starch in the dry matter shall be determined using the Ewers modified polarime ­ tric method, as published in Annex I to the Third Commission Directive 72/199/EEC of 27 April 1972 establishing Community methods of analysis for the official control of feedingstuffs ('). (') OJ No L 123, 29 . 5 . 1972, p. 6.'